DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16, 20 and  31 have been amended
Claims 18 and 19 have been canceled.
Claims 36-37 have been added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. claim 36 and 37 recites that “..the alignment element is one of directly attached and indirectly attached to the housing of the drive unit...” However, claims 36 and 37 depending on claims 16, and 20 that state that the alignment element is part of the housing of the drive unit. The limitations recited claim 36 and 37 contract the limitation recited in claims 16 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida [US Pat# 5,202,597] on view of Wilkes [US Pub# 2009/0294205].

Regarding claim 16, Ishida shows A drive unit for driving a transmission unit of an actuator, comprising:
an alignment element (6) that is engageable with a mating element (the tip portion of shaft 5 that engage with element 6) of the transmission unit to be driven, wherein the mating element is part of a transmission pin of the transmission unit.
Ishida does not show that the alignment element is part of a housing of the drive unit. However Wilkes the alignment element (143) is part of a housing of the drive unit ( see fig 4).
It would have been obvious to someone having ordinary skill in the art at the time of effective filling date to have made the alignment element integral with the housing wall or as a separate piece as matter of design choice and design preference ( see MPEP 2144.04 section IV. B)
Also making the alignment element and the housing as one integral part can speed up the manufacturing process and reduce the manufacturing cost.
Regarding claim 17, Ishida shows further comprising: a drive element (1); and
a drive axle (axle of 3) connected to the drive element, wherein:

Regarding claim 36: wherein the alignment element (6) is one of directly attached and indirectly attached to the housing of the drive unit ( see fig 1).

Claims 20-26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable Elking [US Pub# 2015/0135873] in view of Wilkes [US Pub# 2009/0294205].

Regarding Claim 20: Elking shows an actuator, comprising: a transmission unit; and
a drive unit (74) for driving the transmission unit of an actuator, wherein:
the drive unit includes an alignment element (70) engaged with a mating element (66) of the transmission unit to be driven, and the mating element (70)  is part of a transmission pin (72) of the transmission unit.
Elking does not show that the alignment element is part of the housing of the drive unit. However However Wilkes the alignment element (143) is part of a housing of the drive unit ( see fig 4).
It would have been obvious to someone having ordinary skill in the art at the time of effective filling date to have made the alignment element integral with the housing wall or as a separate piece as matter of design choice and design preference ( see MPEP 2144.04 section IV. B)
Also making the alignment element and the housing as one integral part can speed up the manufacturing process and reduce the manufacturing cost.


Regarding Claim 21: wherein the alignment element (70) and the mating element (66) are complementary to one another (see fig 4).

Regarding Claim 22: Elking shows wherein the alignment element (70) and the mating element (66) are complementary in such a way that one of:
the alignment element (70) is provided as plug-like (see fig 4) and the mating element is provided as socket-like ( see fig 4), the alignment element (70) being at least partly accommodated in the mating element (66), and the alignment element (70) is provided as socket-like and the mating element ( 66) is provided as plug-like, the mating element being accommodated in the alignment element ( see fig 4).

Regarding Claim 23: Elking shows a space is established by a parallel offset of the alignment element (70) of the drive unit relative to a drive axle (32) of the drive unit,
a separation between a drive element (the motor 74) and a transmission element (36) is capable of being established as a result of the established space and of the engagement of the alignment element (70) with the mating element (66) of the transmission pin (52a/52b), and the transmission element (62) is situated on the transmission pin and is driveable with the aid of the drive element (75).



Regarding Claim 25: Elking shows wherein the sealing element (51) is situated around the mating element (66).

Regarding Claim 26: Elking shows wherein the sealing element (51) is situated around the alignment element when the alignment element (70) is engaged with the mating element (66).
Regarding claim 37: Elking shows the alignment element (70) is one of directly attached and indirectly attached to the housing of the drive unit (see fig 1).


Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Elking [US Pub# 2015/0135873] in view of Wilkes [US Pub# 2009/0294205].
Regarding claims 27-28 and 30: Elking shows wherein the mating element (66) and the sealing element (51, see fig 3) are covered by a cap (57). wherein:the cap (57) includes a step-like design including an annular surface ( the lower portion of cap 57) and a circular surface ( the 
Elking does not explicitly show wherein the sealing element is situated between a housing wall of the drive unit and a housing wall of the transmission unit. wherein the mating element and the sealing element are covered by a cap. wherein the sealing element is situated between a housing wall of the transmission unit and one of a housing wall of the drive unit and motor flange of the drive unit. However Wilkes shows the sealing element (see claim 14) is situated between a housing wall of the drive unit and a housing wall of the transmission unit (see fig1 and claim 14). wherein the sealing element is situated between a housing wall (100) of the transmission unit and one of a housing wall of the drive unit and motor flange of the drive unit (130/110, see fig 7).
It would have been obvious to someone having ordinary skill at the time of the effective filling date to have implemented a cap and a sealing between the drive unit and the transmission unit to prevent motor contamination (such as dust, oil, etc).
Elking does not show that the alignment element is part of the housing of the drive unit. However However Wilkes the alignment element (143) is part of a housing of the drive unit ( see fig 4).
It would have been obvious to someone having ordinary skill in the art at the time of effective filling date to have made the alignment element integral with the housing wall or as a separate piece as matter of design choice and design preference ( see MPEP 2144.04 section IV. B)
Also making the alignment element and the housing as one integral part can speed up the manufacturing process and reduce the manufacturing cost.

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable Elking [US Pub# 2015/0135873] in view of Wilkes [US Pub# 2009/0294205].

Regarding claim 31: Elking discloses drive unit for driving a transmission unit of an actuator, comprising:
an alignment element (70) that is engageable with a mating element (66) of the transmission unit to be driven, wherein one end of a transmission pin (52b) of the transmission unit protrudes through an opening in a housing wall of the transmission unit (see fig 4) in a direction of the drive unit, and wherein the mating element (66) is formed at the end of the transmission pin (52b) of the transmission unit. Elking does not explicitly show wherein the sealing element is situated between a housing wall of the drive unit and a housing wall of the transmission unit. wherein the mating element and the sealing element are covered by a cap. wherein the sealing element is situated between a housing wall of the transmission unit and one of a housing wall of the drive unit and motor flange of the drive unit. However Wilkes shows the sealing element (see claim 14) is situated between a housing wall of the drive unit and a housing wall of the transmission unit (see fig1 and claim 14).
Regarding claim 32: Elking discloses further comprising: a drive element (28, See fig 3); and
a drive axle (32) connected to the drive element, wherein: the alignment element (70) and the drive axle are aligned in parallel in respective longitudinal directions of the alignment element (70) and the drive axle, and the alignment element (70) and the drive axle (32) are offset relative to one another, and an alignment in the longitudinal direction of the drive axle and in the longitudinal direction of the alignment element  (70) corresponds to an assembly direction of the drive unit with respect to the transmission unit.

Regarding claim 33: Elking discloses wherein the alignment element (70) and the mating element (66) are complementary to one another (see fig 4).

Regarding Claim 34: Elking discloses wherein the alignment element (70) and the mating element (66) are complementary in such a way that one of:
the alignment element (70) is provided as plug-like (see fig 4) and the mating element is provided as socket-like (see fig 4), the alignment element (70) being at least partly accommodated in the mating element (66), and the alignment element (70) is provided as socket-like and the mating element (66) is provided as plug-like, the mating element being accommodated in the alignment element ( see fig 4).
Regarding Claim 35: Elking shows the mating element (66) is engaged with the alignment element (70) in an area between the drive unit and the transmission unit (62), and the area is sealed with the aid of a sealing element (51) in a media-tight manner.

Response to Arguments
Applicant's arguments filed on 01/18/2022 have been fully considered but they are not persuasive. 
The modification of Ishida reference and incorporating the teaching of Wilkes reference meet the limitation “…the alignment element is part of a housing of the drive unit…” (see motivation in the detailed rejection)
Similarly the combination Elkin and Wilkes meet the limitation “…the alignment element is part of a housing of the drive unit…”.


    PNG
    media_image1.png
    836
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    942
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    824
    682
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    858
    651
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658